Citation Nr: 1002094	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-32 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a mood disorder.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
January 1986.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of the hearing is associated with the claims file.  During 
the hearing, he submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304.

The Board has reviewed the Veteran's claims file and observes 
that the claim of service connection for mood disorder has 
been certified to the Board as whether new and material 
evidence has been received to reopen a claim of service 
connection for an acquired psychiatric disability.  Notably, 
the prior claim was denied in an unappealed February 1988 
Board.  See 38 U.S.C.A. §§ 5108, 7014, 7105; 38 C.F.R. 
§ 3.156.

Nevertheless, while the prior final denial concerned an 
acquired psychiatric disability, diagnosed as chronic 
undifferentiated-type schizophrenia, the current claim on 
appeal concerns mood disorder.  As indicated in 38 C.F.R. 
§ 4.130, Diagnostic Codes 9204 and 9435, these two 
disabilities are listed separately and are different for 
purposes of VA adjudication.  In Boggs v. Peake, No. 2007-
7137 (Fed. Cir. Mar. 26, 2008), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  

In view of Boggs, it is the preliminary determination of the 
Board that the claim of service connection for mood disorder 
was not previously adjudicated in a prior final denial, as 
that denial addressed a different disability, and should be 
addressed on a de novo basis.  The claim will thus be 
adjudicated on its merits, rather than as an application to 
reopen.

Additionally, the Board notes that service connection for 
posttraumatic stress disorder (PTSD) was denied in a separate 
February 2006 rating decision, the Board denied.  This 
decision was not appealed.  Therefore, the issue on appeal 
does not include PTSD.  Cf. Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record contains several psychiatric 
diagnoses, including a personality disorder, schizophrenia, 
PTSD, and a mood disorder.  Personality disorders are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute a 
disability for VA compensation purposes.   See 38 C.F.R. §§ 
3.303(c), 4.9.  Schizophrenia and PTSD were the subject of 
earlier decisions.  

In adjudicating the claim, the RO categorized it as a new and 
material evidence claim for service connection of passive 
aggressive personality in the August 2006 rating decision.  
The September 2007 Statement of the Case and the March 2009 
Supplemental Statement of the Case likewise categorized it as 
a new and material evidence claim for service connection of 
passive aggressive personality, adding "claimed nervous 
condition/mood disorder not including posttraumatic stress 
disorder."  This claim is concerned with entitlement to 
service connection for a mood disorder, for which the Veteran 
has received several diagnoses since the November 2002 
psychological evaluation which was included in his Social 
Security Administration records, including VA treatment 
records and an October 2009 private psychological evaluation.  
The record on this disability (mood disorder) has not been 
fully developed.

The Board notes the October 2009 private psychologist's 
evaluation in which he opines that the Veteran's current mood 
disorder is related to a serious car accident and frontal 
lobe injury while in service.  The history upon which this 
examiner has relied in reaching this opinion is contradicted 
in several places by the evidence of record.  For example, 
this history refers to a three day period of lost 
consciousness, whereas service treatment records do mention a 
period of lost consciousness of unknown duration following 
the accident, records from the three days after the accident 
indicate that the Veteran was very much awake at that time; 
CT scans of his head at the time of the incident were within 
normal limits with no frontal lobe head injury noted; and the 
recorded history of the present illness according to the 
September 1985 psychiatric intake assessment note indicates 
that the Veteran's personality change predated his accident.  
However, this evaluation is sufficient for the purposes of 
triggering VA's duty to provide a VA medical examination for 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

This evaluation has also suggested that the Veteran's mood 
disorder is related to self-consciousness he experiences due 
to his service connected facial scar.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
psychological examination to determine 
the nature and etiology of any mood 
disorder found to be present.  The 
claims file should be made available to 
the examiner and reviewed in 
conjunction with this examination.  
Specifically, the VA examiner should 
address the following questions:

a.	Does the Veteran currently suffer 
from a mood disorder?  Does the 
Veteran currently suffer from any 
other mental disorder, not 
including personality disorder or 
PTSD?

b.	If so, is it at least as likely as 
not than any currently diagnosed 
mood disorder is attributable to 
the Veteran's military service, 
specifically the in-service motor 
vehicle accident in September 
1985?

c.	Alternately, is it at least as 
likely as not than any currently 
diagnosed mood disorder is 
attributable to his service 
connected scar?

Please note that the term "as 
likely as not" does not mean 
within the realm of possibility.  
Rather it means that the weight of 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as to find against 
causation.  "More likely" and 
"as likely" support the contended 
relationship; "less likely" 
weighs against a causal 
relationship.  Please answer the 
questions posed with use of "as 
likely," "more likely," or 
"less likely" language.

d.	The examiner should provide all 
examination findings, along with 
the complete rationale for each 
opinion expressed and conclusion 
reached.  The rationale should 
include discussion of the service 
treatment records (including those 
related to the motor vehicle 
accident) and, if possible, a 
discussion of which of his 
psychological symptoms are 
attributable to his mood disorder 
as opposed to those which are 
attributable to a personality 
disorder or PTSD.  If the examiner 
is unable to differentiate, so 
state.

2.	Thereafter, the RO/AMC should 
readjudicate the claim of service 
connection for mood disorder in light 
of the additional evidence obtained.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

